J.S54014-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,               :     IN THE SUPERIOR COURT OF
                                            :          PENNSYLVANIA
                          Appellee          :
                                            :
                    v.                      :
                                            :
COREY MAXEY,                                :
                                            :
                          Appellant         :     No. 2821 EDA 2014

             Appeal from the Judgment of Sentence August 7, 2014
              In the Court of Common Pleas of Philadelphia County
                Criminal Division at No(s): CP-51-CR-15146-2013

BEFORE: BOWES, PANELLA , AND FITZGERALD, JJ.*

CONCURRING STATEMENT BY FITZGERALD, J.: FILED JANUARY 05, 2016

        I agree with the learned majority that the evidence did not sustain

Appellant’s conviction for terroristic threats. I write separately to state my

view that under appropriate circumstances, physical gestures or other

symbols may “convey” a threat to commit a crime of violence with the intent

to terrorize another.     See 18 Pa.C.S. § 2706(a)(1), (e).    However, such

circumstances were not present in this case. Thus, I concur.




*
    Former Justice specially assigned to the Superior Court.